—In two related child protective proceedings pursuant to Family Court Act article 10, the father appeals, as limited by his brief, from so much of an order of fact-finding and disposition of the Family Court, Suffolk County (Spinner, J.), entered December 18, 2001, as, upon a decision of the same court entered November 16, 2001, made after a hearing, found that he sexually abused Brittany K. The notice of appeal from the decision is deemed to be a notice of appeal from the order of fact-finding and disposition (see CPLR 5512).
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
*586The petitioner proved, by a preponderance of the evidence, that the father sexually abused his four-year-old daughter Brittany K. Contrary to the father’s contentions, Brittany K.’s out-of-court statements were corroborated by several sources, including her older brother’s independent description of inappropriate sexual conduct (see Matter of Nicole V., 71 NY2d 112 [1987]; Matter of Latisha W., 221 AD2d 645 [1995]). In addition, Brittany K.’s statements were corroborated by the medical evidence and the expert testimony that she displayed the classic symptoms of a sexually abused child, including age-inappropriate knowledge of sexual matters and the acting-out of sexual behavior (see Matter of Victoria H., 255 AD2d 442 [1998]).
Once the petitioner established a prima facie case of sexual abuse, the burden shifted to the father to come forward with a satisfactory explanation for his daughter’s injuries (see Matter of Themika V., 205 AD2d 787 [1994]; Matter of Vincent M., 193 AD2d 398 [1993]). Here, the father’s self-serving denials and speculative accusations were insufficient to rebut the petitioner’s prima facie case of sexual abuse (see Matter of Philip M., 186 AD2d 462 [1992], affd 82 NY2d 238 [1993]). Santucci, J.P., Krausman, Schmidt and Rivera, JJ., concur.